Cooper, C. J.,
delivered the opinion of the court.
If the appellant company was doing business in this state, and therefore suable as a resident here during the period pleaded by it as a bar of the plaintiff’s action, § 2754 of the code would not apply. That section is as follo-ws: ' ' When a cause of action has accrued in some other state, or in a foreign country, and by the law of such state or country, or of some other state or country where the defendant has resided before he resided in *490this state, an action thereon cannot be maintained by reason of lapse of time, an action thereon shall not be maintained here. ’ ’
This section has in view the case of a nonresident, protected by the bar of the statute of limitation of the state or country in which he has resided against a cause of action there arising, who afterwards moves into this state. Ordinarily there will be no difficulty in pleading or applying the statute; for the plea of a natural person that during a certain period of time he was a resident of another state, ex vi termini implies that during that time he was nonresident here. But a corporation may, for many purposes, be resident in many states at one time, and it may be, and probably is, true that, the defendant was operating its road both in this state and Alabama, when by the running of its cars in Alabama it killed the plaintiff’s cattle. Strangely enough, there is no evidence of this fact in the record.
But we think the plaintiff’s case is helped by the plea of the defendant, which fails to aver the fact of nonresidence by it, during the period pleaded as a bar. The plea is that the defendant was a resident of Alabama, which may be true; non constat that it was not also resident in this state. This finesse in pleading cannot avail.
The judgment, however, is erroneous, in that it awards damages against the defendant on an appeal by-the plaintiff, from the justice of the peace. Code 1892, § 85. For this the judgment will be
Reversed, and the proper judgment entered here.